DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

               FRANK MARRERO and IDA MARRERO,
                         Appellants,

                                   v.

              CITIZENS PROPERTY INSURANCE CORP.,
                            Appellee.

                             No. 4D19-606

                         [February 20, 2020]

  Appeal of non-final order from the Circuit Court for the Seventeenth
Judicial Circuit, Broward County; David Haimes, Judge; L.T. Case No.
CACE18-007706 (08).

  Geoffrey B. Marks of Billbrough & Marks, P.A., Coral Gables, for
appellants.

   Scot Samis of Traub Lieberman Straus & Shrewsberry LLP, St.
Petersburg, for appellee.

PER CURIAM.

  Affirmed.

GROSS, MAY and KLINGENSMITH, JJ., concur.

                         *          *          *

  Not final until disposition of timely filed motion for rehearing.